REDFIN CORPORATION
2017 EQUITY INCENTIVE PLAN
NOTICE OF PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD


Unless otherwise defined herein, the terms defined in the Redfin Corporation
(“Redfin”) 2017 Equity Incentive Plan (the “Plan”) will have the same meanings
in this Notice of Performance-Based Restricted Stock Unit Award and the
electronic representation of this Notice of Performance-Based Restricted Stock
Unit Award established and maintained by Redfin or a third party designated by
Redfin (this “Notice”) and the attached Agreement (as defined below).
You (the “Participant”) have been granted an award (the “Award”) of
Performance-Based Restricted Stock Units (“PSUs”) to acquire Shares of Redfin’s
Common Stock under the Plan subject to the terms and conditions of the Plan,
this Notice, the performance and vesting terms set forth in Appendix A attached
hereto (“Appendix A”) and the Performance-Based Restricted Stock Unit Award
Agreement attached hereto as Appendix B (“Appendix B”) (the “Agreement”),
including any applicable country-specific provisions in any appendix attached
hereto (the “Country Appendix”). This Notice, Appendix A and any Country
Appendix constitute part of the Agreement.
 
Participant:
 
 
 
 
Date of Grant:
 
 
 
 
Grant Number:
 
 
 
 
Total Number of PSUs:
 
 
 
 
Target/Maximum Number of PSUs:
 
 
 
 
Performance Period:
 
As set forth in Appendix A
 
 
Performance Metrics:
 
As set forth in Appendix A
 
 
Vesting Schedule:
 
As set forth in Appendix A
 
 
Expiration Date:
 
The earlier to occur of: (a) the date on which this Award is settled in full,
(b) the date that the Committee determines that the Performance Metrics have not
been satisfied and (c) the tenth anniversary of the Date of Grant. This PSU
expires earlier if Participant’s Service terminates earlier, as described in the
Agreement.
 

By accepting (whether in writing, electronically or otherwise) the PSUs,
Participant acknowledges and agrees to the following:


Participant understands that Participant’s employment or consulting relationship
or Service with Redfin or a Parent or Subsidiary or Affiliate is for an
unspecified duration, can be terminated at any time (i.e., is “at-will”), except
where otherwise prohibited by applicable law and that nothing in this Notice,
the Agreement or the Plan changes the nature of that relationship. Participant
acknowledges that the vesting of the PSUs pursuant to this Notice is subject to
both the achievement of the Performance Metrics and Participant’s continuing
Service as an Employee, Director or Consultant. Participant acknowledges that
the Vesting Schedule may change prospectively in the event that Participant’s
service status changes between full- and part-time status and/or in the event
Participant is on a leave of absence, in accordance with Redfin’s policies
relating to work schedules and vesting or as determined by the Committee.
Participant also understands that this Notice is subject to the terms and
conditions of both the Agreement and the Plan, both of which are incorporated
herein by reference. Participant has read both the Agreement and the Plan. By
accepting the PSUs, Participant consents to electronic delivery as set forth in
the Agreement.




--------------------------------------------------------------------------------



 
PARTICIPANT


 
 
REDFIN CORPORATION
 
 
 
Signature:
 
 
By:
 
 
 
 
 
 
 
 
 
 
Print Name:
 
 
Its:
 
 




--------------------------------------------------------------------------------






APPENDIX A
PERFORMANCE AND VESTING METRICS


[Applicable performance and vesting metrics to be inserted]





--------------------------------------------------------------------------------




APPENDIX B


REDFIN CORPORATION
2017 EQUITY INCENTIVE PLAN
PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT


Unless otherwise defined in this Performance-Based Restricted Stock Unit Award
Agreement (this “Agreement”), any capitalized terms used herein will have the
meaning ascribed to them in the Redfin Corporation 2017 Equity Incentive Plan
(the “Plan”).
Participant has been granted an award (the “Award”) of Performance-Based
Restricted Stock Units (“PSUs”) to acquire Shares of Common Stock of Redfin
Corporation (the “Redfin”), subject to the terms and conditions of the Plan, the
Notice of Performance-Based Restricted Stock Unit Award (the “Notice”), the
performance-based terms and conditions set forth in Appendix A (“Appendix A”)
and this Agreement, including any applicable country-specific provisions in any
appendix attached hereto (the “Country Appendix”). The Notice, Appendix A and
any Country Appendix constitute part of this Agreement.
1.Settlement. Settlement of PSUs will be made within 30 days following the
applicable date of vesting pursuant to the terms set forth in Appendix A.
Settlement of PSUs will be in Shares. No fractional PSUs or rights for
fractional Shares will be created pursuant to this Agreement.
2.    No Stockholder Rights. Unless and until such time as Shares are issued in
settlement of Vested PSUs, Participant will have no ownership of the Shares
allocated to the PSUs and will have no rights to dividends or to vote such
Shares.
3.    Dividend Equivalents. Dividends, if any (whether in cash or Shares), will
not be credited to Participant.
4.    Non-Transferability of PSUs. The PSUs and any interest therein will not be
sold, assigned, transferred, pledged, hypothecated, or otherwise disposed of in
any manner other than by will or by the laws of descent or distribution or court
order or unless otherwise permitted by the Committee on a case-by-case basis.
5.    Termination; Leave of Absence; Change in Status. If Participant’s Service
terminates for any reason, all unvested PSUs will be forfeited to Redfin
immediately, and all rights of Participant to such PSUs automatically terminate
without payment of any consideration to Participant. Participant’s Service will
be considered terminated as of the date Participant is no longer providing
services (regardless of the reason for such termination and whether or not later
found to be invalid or in breach of employment laws in the jurisdiction where
Participant is employed or the terms of Participant’s employment agreement, if
any) and will not, subject to the laws applicable to Participant’s Award, be
extended by any notice period mandated under local laws (e.g., Service would not
include a period of “garden leave” or similar period). Participant acknowledges
and agrees that the Vesting Schedule may change prospectively in the event
Participant’s service status changes between full- and part-time status and/or
in the event Participant is on an approved leave of absence in accordance
Redfin’s policies relating to work schedules and vesting of awards or as
determined by the Committee. Participant acknowledges that the vesting of the
Shares pursuant to this Notice and Agreement is subject to Participant’s
continued Service. In case of any dispute as to whether termination of Service
has occurred, the Committee will have sole discretion to determine whether such
termination of Service has occurred and the effective date of such termination
(including whether Participant may still be considered to be providing services
while on an approved leave of absence).
6.    Withholding Taxes.
(a)    Responsibility for Taxes. Participant acknowledges that, regardless of
any action taken by Redfin or, if different, a Parent, Subsidiary or Affiliate
employing or retaining Participant (the “Employer”), the ultimate liability for
all income tax, social insurance, payroll tax, fringe benefits tax,


1

--------------------------------------------------------------------------------



payment on account or other tax-related items related to Participant’s
participation in the Plan and legally applicable to Participant (“Tax-Related
Items”), is and remains Participant’s responsibility and may exceed the amount
actually withheld by Redfin or the Employer. Participant further acknowledges
that Redfin and/or the Employer (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the PSUs, including, but not limited to, the grant, vesting or settlement of
the PSUs and the subsequent sale of Shares acquired pursuant to such settlement
and the receipt of any dividends; and (ii) do not commit to and are under no
obligation to structure the terms of the grant or any aspect of the PSUs to
reduce or eliminate Participant’s liability for Tax-Related Items or achieve any
particular tax result. Further, if Participant is subject to Tax-Related Items
in more than one jurisdiction, Participant acknowledges that Redfin and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction. PARTICIPANT SHOULD
CONSULT A TAX ADVISER APPROPRIATELY QUALIFIED IN THE COUNTRY OR COUNTRIES IN
WHICH PARTICIPANT RESIDES OR IS SUBJECT TO TAXATION BEFORE DISPOSING OF THE
SHARES.
(b)    Withholding. Prior to any relevant taxable or tax withholding event, as
applicable, Participant agrees to make adequate arrangements satisfactory to
Redfin and/or the Employer to satisfy all Tax-Related Items. In this regard,
Participant authorizes Redfin and/or the Employer, or their respective agents,
at their discretion, to satisfy the obligations with regard to all Tax-Related
Items by one or a combination of the following:
(i)
withholding from Participant’s wages or other cash compensation paid to
Participant by Redfin and/or the Employer; or

(ii)
withholding from proceeds of the sale of Shares acquired upon settlement of the
PSUs either through a voluntary sale or through a mandatory sale arranged by
Redfin (on Participant’s behalf pursuant to this authorization); or

(iii)
withholding in Shares to be issued upon settlement of the PSUs, provided Redfin
only withholds the number of Shares necessary to satisfy no more than the
maximum applicable statutory withholding amounts; or

(iv)
Participant’s payment of a cash amount (including by check representing readily
available funds or a wire transfer); or

(v)
any other arrangement approved by the Committee and permitted by applicable law;

all under such rules as may be established by the Committee and in compliance
with Redfin’s Insider Trading Policy and 10b5-1 Trading Plan Policy, if
applicable; provided however, that if Participant is a Section 16 officer of
Redfin under the Exchange Act, then the Committee (as constituted in accordance
with Rule 16b-3 under the Exchange Act) will establish the method of withholding
from alternatives (i)-(v) above, and the Committee will establish the method
prior to the Tax-Related Items withholding event. Unless determined otherwise by
the Committee in advance of a Tax-Related Items withholding event, the method of
withholding for this PSU will be (iii) above.
Depending on the withholding method, Redfin may withhold or account for
Tax-Related Items by considering applicable statutory withholding rates or other
applicable withholding rates, including up to maximum applicable rates,
Participant will receive a refund of any over-withheld amount, if applicable, in
cash and will have no entitlement to the Common Stock equivalent. If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes, Participant is deemed to have been issued the full number of Shares
subject to the vested PSUs, notwithstanding that a number of the Shares are held
back solely for the purpose of paying the Tax-Related Items. The Fair Market
Value of these Shares, determined as of the effective date when taxes otherwise
would have been withheld in cash, will be applied as a credit against the
Tax-Related Items withholding.


2

--------------------------------------------------------------------------------



Finally, Participant agrees to pay to Redfin or the Employer any amount of
Tax-Related Items that Redfin or the Employer may be required to withhold or
account for as a result of Participant’s participation in the Plan that cannot
be satisfied by the means previously described. Redfin may refuse to issue or
deliver the Shares or the proceeds of the sale of Shares, if Participant fails
to comply with his or her obligations in connection with the Tax-Related Items.
7.    Nature of Grant. By accepting the PSUs, Participant acknowledges,
understands and agrees that:
(a)    the Plan is established voluntarily by Redfin, it is discretionary in
nature, and it may be modified, amended, suspended or terminated by Redfin at
any time, to the extent permitted by the Plan;
(b)    the grant of the PSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of PSUs, or benefits in lieu
of PSUs, even if PSUs have been granted in the past;
(c)    all decisions with respect to future PSU or other grants, if any, will be
at Redfin’s sole discretion;
(d)    the PSU grant and Participant’s participation in the Plan will not create
a right to employment or be interpreted as forming an employment or services
contract with Redfin, the Employer or any Parent or Subsidiary or Affiliate;
(e)    Participant is voluntarily participating in the Plan;
(f)    the PSUs and the Shares subject to the PSUs are not intended to replace
any pension rights or compensation;
(g)    the PSUs and the Shares subject to the PSUs, and the income and value of
same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;
(h)    the future value of the Shares underlying the PSUs is unknown,
indeterminable and cannot be predicted with certainty;
(i)    no claim or entitlement to compensation or damages will arise from
forfeiture of the PSUs resulting from Participant’s termination of Service (for
any reason whatsoever, whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where Participant is employed or the terms
of Participant’s employment agreement, if any), and in consideration of the
grant of the PSUs to which Participant is otherwise not entitled, Participant
irrevocably agrees never to institute any claim against Redfin, or any Parent or
Subsidiary or Affiliate or the Employer, waives his or her ability, if any, to
bring any such claim, and releases Redfin, any Parent or Subsidiary or Affiliate
and the Employer from any such claim; if, notwithstanding the foregoing, any
such claim is allowed by a court of competent jurisdiction, then, by
participating in the Plan, Participant will be deemed irrevocably to have agreed
not to pursue such claim and agrees to execute any and all documents necessary
to request dismissal or withdrawal of such claim;
(j)    unless otherwise provided in the Plan or by Redfin in its discretion, the
PSUs and the benefits evidenced by this Agreement do not create any entitlement
to have the PSUs or any such benefits transferred to, or assumed by, another
company nor to be exchanged, cashed out or substituted for, in connection with
any Corporate Transaction affecting the Shares; and
(k)    the following provisions apply only if Participant is providing services
outside the United States:


3

--------------------------------------------------------------------------------



(i)
the PSUs and the Shares subject to the PSUs are not part of normal or expected
compensation or salary for any purpose;

(ii)
Participant acknowledges and agrees that neither Redfin, the Employer nor any
Parent or Subsidiary or Affiliate will be liable for any foreign exchange rate
fluctuation between Participant’s local currency and the United States Dollar
that may affect the value of the PSUs or of any amounts due to Participant
pursuant to the settlement of the PSUs or the subsequent sale of any Shares
acquired upon settlement.

8.    No Advice Regarding Grant. Redfin is not providing any tax, legal or
financial advice, nor is Redfin making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.
9.    Data Privacy. Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Agreement and any other PSU grant materials
by and among, as applicable, the Employer, Redfin and any Parent, Subsidiary or
Affiliate for the exclusive purpose of implementing, administering and managing
Participant’s participation in the Plan.
Participant understands that Redfin and the Employer may hold certain personal
information about Participant, including, but not limited to, Participant’s
name, home address, email address and telephone number, date of birth, social
insurance number, passport number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in Redfin,
details of all PSUs or any other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in Participant’s favor
(“Data”), for the exclusive purpose of implementing, administering and managing
the Plan.
Participant understands that Data will be transferred to the stock plan service
provider as may be designated by Redfin from time to time or its affiliates or
such other stock plan service provider as may be selected by Redfin in the
future, which is assisting Redfin with the implementation, administration and
management of the Plan. Participant understands that the recipients of the Data
may be located in the United States or elsewhere, and that the recipients’
country (e.g., the United States) may have different data privacy laws and
protections than Participant’s country. Participant understands that if he or
she resides outside the United States, he or she may request a list with the
names and addresses of any potential recipients of the Data by contacting his or
her local human resources representative. Participant authorizes Redfin, the
stock plan service provider as may be designated by Redfin from time to time,
and its affiliates, and any other possible recipients which may assist Redfin
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole purpose of implementing, administering and managing his
or her participation in the Plan. Participant understands that Data will be held
only as long as is necessary to implement, administer and manage Participant’s
participation in the Plan. Participant understands that if he or she resides
outside the United States, he or she may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing his or her local human resources
representative. Further, Participant understands that he or she is providing the
consents herein on a purely voluntary basis. If Participant does not consent, or
if Participant later seeks to revoke his or her consent, his or her employment
status or service and career with the Employer will not be adversely affected;
the only adverse consequence of refusing or withdrawing Participant’s consent is
that Redfin would not be able to grant Participant PSUs or other equity awards
or administer or maintain such awards. Therefore, Participant understands that
refusing or withdrawing his or her consent may affect Participant’s ability to
participate in the Plan. For more information on the consequences of


4

--------------------------------------------------------------------------------



Participant’s refusal to consent or withdrawal of consent, Participant
understands that he or she may contact his or her local human resources
representative.
10.    Language. If Participant has received this Agreement, or any other
document related to the PSU and/or the Plan translated into a language other
than English and if the meaning of the translated version is different than the
English version, the English version will control.
11.    Country Appendix. Notwithstanding any provisions in this Agreement, the
PSU grant will be subject to any special terms and conditions set forth in any
Country Appendix to this Agreement for Participant’s country. Moreover, if
Participant relocates to one of the countries included in the Country Appendix,
the special terms and conditions for such country will apply to Participant, to
the extent Redfin determines that the application of such terms and conditions
is necessary or advisable for legal or administrative reasons. The Country
Appendix constitutes part of this Agreement.
12.    Imposition of Other Requirements. Redfin reserves the right to impose
other requirements on Participant’s participation in the Plan, on the PSUs and
on any Shares acquired under the Plan, to the extent Redfin determines it is
necessary or advisable for legal or administrative reasons, and to require
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.
13.    Acknowledgement. Redfin and Participant agree that the PSUs are granted
under and governed by the Notice, this Agreement and by the provisions of the
Plan (incorporated herein by reference). Participant: (a) acknowledges receipt
of a copy of the Plan and the Plan prospectus, (b) represents that Participant
has carefully read and is familiar with their provisions, and (c) hereby accepts
the PSUs subject to all of the terms and conditions set forth herein and those
set forth in the Plan and the Notice.
14.    Entire Agreement; Enforcement of Rights. This Agreement, the Plan, the
Notice and any Appendix constitute the entire agreement and understanding of the
parties relating to the subject matter herein and supersede all prior
discussions between them. Any prior agreements, commitments or negotiations
concerning the purchase of the Shares hereunder are superseded. No modification
of or amendment to this Agreement, nor any waiver of any rights under this
Agreement, will be effective unless in writing and signed by the parties to this
Agreement. The failure by either party to enforce any rights under this
Agreement will not be construed as a waiver of any rights of such party.
15.    Compliance with Laws and Regulations. The issuance of Shares and any
restriction on the sale of Shares will be subject to and conditioned upon
compliance by Redfin and Participant with all applicable state, federal and
local laws and regulations and with all applicable requirements of any stock
exchange or automated quotation system on which Redfin’s Common Stock may be
listed or quoted at the time of such issuance or transfer. Participant
understands that Redfin is under no obligation to register or qualify the Common
Stock with any state, federal or foreign securities commission or to seek
approval or clearance from any governmental authority for the issuance or sale
of the Shares. Further, Participant agrees that Redfin will have unilateral
authority to amend the Plan and this Agreement without Participant’s consent to
the extent necessary to comply with securities or other laws applicable to
issuance of Shares. Finally, the Shares issued pursuant to this Agreement will
be endorsed with appropriate legends, if any, determined by Redfin.
16.    Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (a) such
provision will be excluded from this Agreement, (b) the balance of this
Agreement will be interpreted as if such provision were so excluded and (c) the
balance of this Agreement will be enforceable in accordance with its terms.


5

--------------------------------------------------------------------------------



17.    Governing Law and Venue. This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto will be
governed, construed and interpreted in accordance with the laws of the State of
Delaware, without giving effect to principles of conflicts of law.


Any and all disputes relating to, concerning or arising from this Agreement, or
relating to, concerning or arising from the relationship between the parties
evidenced by the Plan or this Agreement, will be brought and heard exclusively
in the United States District Court for the Western District of Washington or
the Superior Court of King County, Washington. Each of the parties hereby
represents and agrees that such party is subject to the personal jurisdiction of
said courts; hereby irrevocably consents to the jurisdiction of such courts in
any legal or equitable proceedings related to, concerning or arising from such
dispute, and waives, to the fullest extent permitted by law, any objection which
such party may now or hereafter have that the laying of the venue of any legal
or equitable proceedings related to, concerning or arising from such dispute
which is brought in such courts is improper or that such proceedings have been
brought in an inconvenient forum.
18.    No Rights as Employee, Director or Consultant. Nothing in this Agreement
will affect in any manner whatsoever the right or power of Redfin, or a Parent
or Subsidiary or Affiliate, to terminate Participant’s Service, for any reason,
with or without Cause.
19.    Consent to Electronic Delivery of All Plan Documents and Disclosures. By
Participant’s acceptance (whether in writing, electronically or otherwise) of
the Notice, Participant and Redfin agree that the PSUs are granted under and
governed by the terms and conditions of the Plan, the Notice and this Agreement.
Participant has reviewed the Plan, the Notice and this Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement, and fully understands all provisions of the Plan, the
Notice and this Agreement. Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions relating to the Plan, the Notice and this Agreement. Participant
further agrees to notify Redfin upon any change in Participant’s residence
address indicated on the Notice. By acceptance of the PSUs, Participant agrees
to participate in the Plan through an on-line or electronic system established
and maintained by Redfin or a third party designated by Redfin and consents to
the electronic delivery of the Notice, this Agreement, the Plan, account
statements, Plan prospectuses required by the U.S. Securities and Exchange
Commission, U.S. financial reports of Redfin, and all other documents that
Redfin is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements) or other communications or
information related to the PSUs and current or future participation in the Plan.
Electronic delivery may include the delivery of a link to Redfin intranet or the
internet site of a third party involved in administering the Plan, the delivery
of the document via e-mail or such other delivery determined at Redfin’s
discretion. Participant acknowledges that Participant may receive from Redfin a
paper copy of any documents delivered electronically at no cost if Participant
contacts Redfin by telephone, through a postal service or electronic mail to
Redfin’s stock administrator. Participant further acknowledges that Participant
will be provided with a paper copy of any documents delivered electronically if
electronic delivery fails; similarly, Participant understands that Participant
must provide on request to Redfin or any designated third party a paper copy of
any documents delivered electronically if electronic delivery fails. Also,
Participant understands that Participant’s consent may be revoked or changed,
including any change in the electronic mail address to which documents are
delivered (if Participant has provided an electronic mail address), at any time
by notifying Redfin of such revised or revoked consent by telephone, postal
service or electronic mail to Redfin’s stock administrator. Finally, Participant
understands that Participant is not required to consent to electronic delivery
if local laws prohibit such consent.
20.    Insider Trading Restrictions/Market Abuse Laws. Participant acknowledges
that, depending on Participant’s country, Participant may be subject to insider
trading restrictions and/or market abuse laws, which may affect Participant’s
ability to acquire or sell the Shares or rights to Shares under the Plan during
such times as Participant is considered to have “inside information” regarding
Redfin (as defined by the laws in Participant’s country). Any restrictions under
these laws or regulations are separate from and in addition to any restrictions
that may be imposed under any applicable Redfin insider trading policy.
Participant


6

--------------------------------------------------------------------------------



acknowledges that it is Participant’s responsibility to comply with any
applicable restrictions, and Participant is advised to speak to Participant’s
personal advisor on this matter.
21.    Code Section 409A. For purposes of this Agreement, a termination of
employment will be determined consistent with the rules relating to a
“separation from service” as defined in Section 409A of the Internal Revenue
Code and the regulations thereunder (“Section 409A”). Notwithstanding anything
else provided herein, to the extent any payments provided under this Agreement
in connection with Participant’s termination of employment constitute deferred
compensation subject to Section 409A, and Participant is deemed at the time of
such termination of employment to be a “specified employee” under Section 409A,
then such payment will not be made or commence until the earlier of (i) the
expiration of the six-month period measured from Participant’s separation from
service from Redfin or (ii) the date of Participant’s death following such a
separation from service; provided, however, that such deferral will only be
effected to the extent required to avoid adverse tax treatment to Participant
including, without limitation, the additional tax for which Participant would
otherwise be liable under Section 409A(a)(1)(B) in the absence of such a
deferral. To the extent any payment under this Agreement may be classified as a
“short-term deferral” within the meaning of Section 409A, such payment will be
deemed a short-term deferral, even if it may also qualify for an exemption from
Section 409A under another provision of Section 409A. Payments pursuant to this
section are intended to constitute separate payments for purposes of Section
1.409A-2(b)(2) of the Treasury Regulations.
22.    Award Subject to Redfin Clawback or Recoupment. To the extent permitted
by applicable law, the PSUs will be subject to clawback or recoupment pursuant
to any compensation clawback or recoupment policy adopted by the Board or
required by law during the term of Participant’s employment or other Service
that is applicable to Participant. In addition to any other remedies available
under such policy and applicable law, Redfin may require the cancellation of
Participant’s PSUs (whether vested or unvested) and the recoupment of any gains
realized with respect to Participant’s PSUs.
BY ACCEPTING THIS AWARD OF PSUS, PARTICIPANT AGREES TO ALL OF THE TERMS AND
CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.




7

--------------------------------------------------------------------------------




COUNTRY APPENDIX
None




